Motion by the appellant on an appeal from an order of the Supreme Court, Westchester County, entered March 18, 1994, to strike the brief submitted on behalf of the respondent on the ground that it contains matters dehors the record, and for fees and sanctions. Cross motion by Stanley Nagler, Esq. to preclude the appellant from filing a reply brief and to reargue a motion to dismiss the appeal previously denied by decision and order on motion of this Court dated December 13, 1994. The instant motion and cross motion were held in abeyance and referred to the Justices hearing the appeal.
Upon the papers filed in support of the motion and cross motion, and the papers filed in opposition thereto, it is
Ordered that the branch of the motion which is to strike the respondent’s brief is granted to the extent that all references in the brief submitted on behalf of the respondent to matters which are dehors the record are stricken, and have not been considered on the appeal; and it is further,
Ordered that the motion is otherwise denied; and it is further,
Ordered that the branch of the cross motion which is to preclude the appellant from filing a reply brief is granted; and it is further,
Ordered that the cross motion is otherwise denied. Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.